                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

HTC CORPORATION, HTC AMERICA                          §
INC,                                                  §
                                                      §
                                                      §
                Plaintiffs,
                                                      §
                                                      § CIVIL ACTION NO. 6:18-CV-00243-JRG
v.
                                                      §
 TELEFONAKTIEBOLAGET LM
                                                      §
ERICSSON, ERICSSON INC,
                                                      §
                                                      §
                Defendants.


                                        VERDICT FORM

In answering the following questions and filling out this Verdict Form, you are to follow all of the
instructions I have given you in the Court s Jury Charge. Some of the questions contain legal
terms that are defined and explained in detail in the Jury Charge. Please refer to the Jury Charge if
you are unsure about the meaning or usage of any legal term that appeal's in the questions below.
You must answer each question in this Verdict Form and your answer to each question must be
unanimous.


In this Verdict Form:

        HTC refers to:
               HTC Corporation and HTC America, Inc., collectively;

       “Ericsson refers to:
              Telefonaktiebolaget LM Ericsson and Ericsson, Inc., collectively;

        FRAND” refers to:
            Fair, reasonable, and non-discriminatory; and

        Ericsson’s cellular standard-essential patents refers to:
              Ericsson’s 2G, 3G, and 4G/LTE standard-essential patents.




                                                  1
QUESTION NO, 1:

Did ETC prove by a preponderance of the evidence that Ericsson breached its contractual

obligation to offer HTC a license, on FRAND terms, to Ericsson s cellular standard-essential

patents?




Answer either YES or      O.




YES:


NO:




                                             2
QUESTION NO. 2:

Did HTC prove by a preponderance of the evidence that Ericsson breached its duty of good faith

in carrying out its contractual obligation to negotiate with HTC for a license to Ericsson s cellular

standard-essential patents?




Answer either YES or NO.




YES:


NO:




                                                 3
QUESTION NO. 3.

Did Ericsson prove by a preponderance of the evidence that ETC breached its duty to negotiate

with Ericsson in good faith for a license to Ericsson s cellular standard-essential patents?




Answer either YES or NO.




NO:




                                                  4
                         FINAL PAGE OF JURY VERDICT FORM


You have now reached the end of the Verdict Form and should review it to ensure it accurately
reflects your unanimous determinations. After you are satisfied that your unanimous answers are
correctly reflected above, your Jury Foreperson should then sign and date this Verdict Form in the
spaces below. Once that is done, notify the Court Security Officer that you have reached a verdict.




       Signed this       day of February, 2019.




       Signature of the Jury Foreperson




                                                  5
